Motion for reargument of the appeal is granted to the extent that, upon reargument, the memorandum and order entered November 15, 2013 (111 AD3d 1411 [2013]) is amended by deleting the ordering paragraph and substituting the following ordering paragraph: “It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed.” The memorandum and order is further amended by deleting the second paragraph of the memorandum and substituting the following paragraph: “We note at the outset that petitioner’s contentions concerning the court’s dismissal of his declaratory judgment causes of action are not properly before this Court in the context of this transferred proceeding pursuant to CPLR 7804 (g), and petitioner has not perfected an appeal from the order and judgment to bring those contentions properly before us (see CPLR 5525 et seq.). We note in addition that, although an appeal from an order and judgment is ‘deemed abandoned and dismissed . . . when an appellant has failed to perfect [the] appeal within nine months of service of the notice of appeal’ (22 NYCRR 1000.12 [b]), ‘a motion to vacate the dismissal may be made within one year of the date of the dismissal’ (22 NYCRR 1000.13 [g]).”
Present — Smith, J.E, Centra, Fahey, Carni and Whalen, JJ.